Citation Nr: 1809444	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-19 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tongue base and lateral oral pharyngeal wall, and squamous cell carcinoma in situ of branchial cleft cyst lining, claimed as oral cancer, to include as due to tactical herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from September1961 to October 1964 and from October 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Additional evidence was received by VA subsequent to the most recent, April 2014, statement of the case issued for the appeal herein.  Specifically, such includes various disability benefits questionnaires, and VA treatment records, most recently received in May 2017 and dated in April 2017.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As described above, the record does not reflect that the additional evidence was submitted by the Veteran.  Nevertheless, as the Veteran's claim is remanded for additional development, there is no prejudice to the Veteran in this regard.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).

The Veteran contends that service connection is warranted for oral cancer as a result of in-service exposure to tactical herbicides, on a presumptive basis as he believes his type of claimed cancer qualifies as a respiratory cancer.  Private medical records provide diagnoses of squamous cell carcinoma of the right tongue base and lateral oral pharyngeal wall and squamous cell carcinoma in situ of branchial cleft cyst lining.  Additionally, a December 2010 private medical record, noted in part, throat cancer as well biopsy results of squamous cell carcinoma of the right tongue base and lateral wall the hypopharynx.

In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  The law provides that there are certain diseases, such as respiratory cancers, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C. § 1116 (a) (West 2012); 38 C.F.R. § 3.309 (e) (2017).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i) (2017).)   In this regard, the Board finds that the Veteran did have service in the Republic of Vietnam during the requisite time period, based on his service treatment records, and is thus presumed to have been exposed to tactical herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).

A VA compensation examination or etiological opinion has not yet been obtained in connection with the Veteran's claim for entitlement to service connection for oral cancer.  As discussed above, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are entitled to presumptive service connection based on herbicide exposure.  However, cancers of the oral cavity (including tongue) are not afforded such a presumption.  As such, a key issue is whether the Veteran in fact has a respiratory cancer or residuals thereof .  Additionally, to be entitled to presumptive service connection based on herbicide exposure, any respiratory cancer present must have been a primary cancer and not the result of metastasis of tongue (or other non-respiratory) cancer.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309 (e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure); 62 Fed. Reg. 37952-03 (July 15, 1997).  While there is evidence indicating that the Veteran's cancer involved the tongue, whether the Veteran's primary cancer also involved the respiratory system is not evident, especially given the December 2010 private medical record, which as described above noted, in part, squamous cell carcinoma of the lateral wall the hypopharynx.

Furthermore, even if the Veteran has not been diagnosed with a recognized respiratory cancer that may be presumptively associated with exposure to tactical herbicide agents, a veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure, to alternatively show entitlement to service connection on a direct incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, the Board finds that it necessary to remand this claim to obtain a medical opinion to determine that nature and etiology of the Veteran's cancer, to include consideration of exposure to tactical herbicide agents by the prospective examiner.  See 38 U.S.C. § 5103A (d)(2) (West 2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA opinion from a suitable VA examiner to determine that nature and etiology of the Veteran's cancer, to include consideration of exposure to tactical herbicide agents.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following:

a.  Does the Veteran have respiratory cancer (cancer of the lung, bronchus, larynx, or trachea), or residuals thereof, and if so, was such cancer a primary cancer (as compared to the result of metastasis of tongue (or other non-respiratory) cancer?

b.  Is it at least as likely as not (50 percent probability or greater) that the identified cancer is causally or etiologically related to service, to include the Veteran's presumed exposure to tactical herbicides during service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal, with consideration of all evidence of record, to include since the issuance of the April 2014 statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

